Citation Nr: 0638591	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-20 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to June 
1974.  The veteran had prior active service of 20 years and 
15 days.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, wherein the RO denied the appellant's 
claim for service connection for the cause of the veteran's 
death. 


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era and is therefore presumed to have been exposed to 
Agent Orange.

2.  According to his certificate of death, the veteran died 
in September 2002 from metastatic laryngeal squamous cell 
carcinoma.

3.  At the time of his death, service connection was not in 
effect for any disability.

4.  Persuasive medical evidence links the veteran's fatal 
squamous cell carcinoma of the oropharynx with metastasis to 
the lungs to his in-service herbicide exposure.


CONCLUSION OF LAW

A service-connected disability caused or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the appellant in substantiating her claim.  

II.  Relevant law and regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 
38 C.F.R. § 3.312 (2006).  For a service-connected disability 
to be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  Id.

The criteria for determining whether the cause of death is 
service connected are the same as those contained in Chapter 
11 of 38 U.S.C.A. (West 2002 & Supp. 2002).  38 U.S.C.A. 
§ 1310(a).

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110.

For certain chronic disorders, including malignant tumors, 
service connection may be presumed to have been incurred in 
service if the disease becomes manifest to a compensable 
degree within one year following separation from service. 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Service connection-Agent Orange exposure

A veteran who served in Vietnam during the Vietnam War is 
presumed to have been exposed to certain herbicides including 
Agent Orange.  38 U.S.C.A. § 1116(f) (West 2002).

If a veteran had in-service herbicide exposure, the following 
diseases will be service connected if appearing within the 
appropriate time period after service: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), including Note 2 (2003). 66 Fed. Reg. 23, 166- 
23,169 (May 8, 2001).

The foregoing diseases shall be service connected if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) are 
also satisfied.

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41,442- 
41,449, 61 Fed. Reg. 57,586-57,589 (1996).

The United States Court of Appeals for the Federal Circuit 
held that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude an appellant from establishing service connection 
with proof of actual direct causation. Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

As such, the Board must not only determine whether the 
veteran had a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam (See 38 C.F.R. § 3.309(e)), but 
must also determine whether his disability was the result of 
active service under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

III.  Analysis

The appellant argues that service connection for the cause of 
the veteran's death is warranted on the basis that the 
veteran developed fatal squamous cell cars a result of his 
exposure to Agent Orange in the Republic of Vietnam.

The medical evidence of record shows that the veteran was 
first diagnosed as having squamous cell carcinoma of the 
right oropharynx in January 2002, which later metastasized 
into his lungs.  According to his death certificate, the 
veteran died from fatal metastatic laryngeal squamous cell 
carcinoma in September 2002.  Thus, Hickson element (1), 
medical evidence of a current disability, has clearly been 
met.

With respect to Hickson element (2), evidence of in-service 
incurrence of a disease or injury, the record shows that 
malignant melanoma was not present in service or within the 
first post-service year.  The appellant does not argue 
otherwise.  Indeed, the record shows that the veteran's 
squamous cell carcinoma of the right oropharynx was not 
identified until January 2002, almost three decades after his 
service separation.  Thus, there is no evidence of in-service 
disease, either directly or presumptively under 38 C.F.R. § 
3.309(a).

With respect to in-service injury, the veteran's DD 214 
reflects that he served in the Republic of Vietnam during the 
Vietnam era.  Thus, it is presumed that the veteran was 
exposed to Agent Orange in Vietnam, in the absence of 
affirmative evidence to the contrary.  38 C.F.R. § 
3.307(a)(6) (2006).  Therefore, Hickson element (2) has been 
met.

Turning to crucial element (3), as discussed in the law and 
regulations section above there are essentially two avenues 
by which service connection can be granted: presumptive 
service connection via 38 C.F.R. § 3.309(e) and direct 
service connection via 38 C.F.R. § 3.303(d) and Combee.

First, there is the matter of the statutory presumption which 
attaches to Agent Orange exposure.  However, because squamous 
cell carcinoma of the right oropharynx is not among the 
disabilities listed in 38 C.F.R. § 3.309(e), presumptive 
service connection due to Agent Orange exposure is not 
warranted.

The appellant has advanced the argument that since the 
veteran's squamous cell carcinoma of the right oropharynx 
metastasized to his lungs and larynx, presumptive service 
connection is warranted because cancer of the lung and larynx 
are diseases specifically enumerated under 38 C.F.R. § 
3.309(e).

The record does not contain any evidence of a diagnosis of 
primary cancer of the lung or larynx.  Rather, a 
preponderance of the competent and probative medical evidence 
supports the conclusion that the veteran's only cancer was 
cancer of the right oropharynx, which metastasized to his 
lungs (see September 2002 VA examination report and July 2003 
report of M. T. O., M. D., containing a diagnosis of squamous 
cell carcinoma of the throat with metastasis to the lungs and 
a statement to the effect that the veteran had oropharyngeal 
cancer that was metastasis to the lungs, respectively).  
Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (holding that the 
presumptions referable to liver cancer in radiation exposed 
veterans only applied to primary liver cancer and not to 
cancer that had metastasized to the liver from another site).  

VA's General Counsel has similarly held that presumptive 
service connection may not be established under 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 
C.F.R. § 3.309(e) as being associated with herbicide exposure 
if the cancer developed as the result of metastasis of a 
cancer that is not associated with herbicide exposure.  See 
VAOPGCPRECOP. 18-97, 62 Fed. Reg. 37954 (1997).  Such is the 
situation here.

Accordingly, presumptive service connection based on Agent 
Orange exposure is not warranted for the cancer that 
metastasized to the veteran's lungs.  

The Board will next consider whether service connection for 
squamous cell cancer of the right oropharynx with metastasis 
to the lungs may be awarded on a direct basis.  In this case, 
service medical records reflect that in January 1958, the 
veteran was seen for an abscess of the right peritonsillar 
tissue with edema of the tonsil, pharynx and uvula; there was 
no evidence of respiratory difficulty.  The veteran popped 
the abscess and the pus drained well.  A January 1974 
retirement examination repot reflects that the veteran's 
mouth and throat were listed as "abnormal;" the abnormality 
was listed as "upper plate" and "valsalvas adequately 
bilaterally."  

Post-service VA and private medical evidence includes two 
medical opinions that support the appellant's claim that the 
veteran's fatal cancer, and ultimate demise, was the result 
of in-service exposure to Agent Orange during service in the 
Republic of Vietnam.  First, a VA physician opined in 
September 2002, after a physical evaluation of the appellant 
just prior to his untimely, that it was more probable than 
not that Agent Orange had caused his throat cancer.  The VA 
examiner noted that the veteran was a non-smoker.  Second, in 
a September 2006 letter to the RO, J. B. H., Chief of 
Radiation Therapy at Madigan Army Medical Center, the Army 
facility where the veteran received treatment for his fatal 
cancer, opined that given the his minimal smoking history 
(i.e., the veteran had been a minimal smoker and had quit 
more than thirty years prior to the cancer), in conjunction 
with the similar histologies of head and neck cancer to lung 
and bronchus cancer--cancers for which VA had recognized 
Agent Orange as a causative agent in their onset, his 
malignancy could possibly have been related to his in-service 
Agent Orange exposure.  

In view of the VA and military medical opinions suggesting an 
association between the veteran's exposure to Agent Orange 
and the development of his fatal squamous cell carcinoma of 
the right oropharynx with metastasis to the lungs, and in the 
absence of any affirmative medical opinion to the contrary or 
other credible evidence suggesting an alternative etiology of 
the veteran's fatal squamous cell carcinoma of the right 
oropharynx (i.e., long-term tobacco use), the Board finds 
that the evidence is in support of the grant of service 
connection for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


